410 F.2d 1196
CONTINENTAL TELEPHONE CORPORATION, Appellant,v.M. G. WEAVER et al., Appellees.
No. 26187.
United States Court of Appeals Fifth Circuit.
May 9, 1969.

John E. Grenier, James A. Simpson, Reid B. Barnes, Birmingham, Ala., for appellant. Lange, Simpson, Robinson & Somerville, Birmingham, Ala., of counsel.
Frank Bainbridge, Birmingham, Ala., Hugh Reed, Jr., Centre, Ala., pro se. Bainbridge & Mims, Birmingham, Ala., of counsel.
Before TUTTLE and SIMPSON, Circuit Judges, and CASSIBRY, District Judge.
PER CURIAM:


1
This is an appeal from a summary judgment granted by the trial court dismissing a suit for specific performance of a contract by which the appellant agreed to acquire all the outstanding shares of stock of an Alabama telephone company.


2
Although other defenses were asserted, the trial court based its judgment denying relief on the defense provided by an Alabama statute permitting the avoiding of all contracts made in Alabama by a foreign corporation which had not registered in Alabama, if it was doing business in that state. See Alabama Stat. Title 51, Sec. 342 (1958).


3
It appearing without dispute that Continental had engaged in a number of acts that, under the laws of the State of Alabama, amount to doing business in that state, we conclude that the trial court properly disposed of the suit by giving effect to this defense.


4
The judgment is affirmed.